Case 8:15-cv-00011-TPB-CPT Document 146-22 Filed 12/20/19 Page 1 of 1 PagelD 1663

THE ELSMAR COVE

Online Since 1996

\
WORLD-WIDE DISCUSSION FORUMS \

SUCRE §FOR INDUSTRY PROFESSIONALS §[IUGRT

meats What's new Media Ipeerso) 0] (eat Calendar Attachment List

 

(a

7 Search The
Cove

**Search ALL of Elsmar.com** with DuckDuckGo including content not in the forum - Search results with h

Attachment List >

Attachment Listing

Files Per Page * Sort By *  oxebridge Search Use

Attachment Listing

a Quality1Stop.com Forum - Randy vs ********* pdf (file_size 536 KB/S Download) —
“J Posted in Forum Moderator Discussions : Friday at 7:02 PM

= Paris ********* to Randy circa 2004.txt (file_size 3 KB/3 Download) va
= Posted in Forum Moderator Discussions (View parent thread) - Friday at 7:01 PM

Mare

ial teereeoee® Randy 1 August 2017 IMG_0585.JPG (file_size 1.4 MB/19 Download)

Posted in Forum Moderator Discussions (View parent thread) - Friday at 6:34 PM

Showing all items

-//elsmar.com/elsmarqualityforum/threads/is-it-possible-to-spoof-an-ip-address-when-signing-up-to-this-forum.75713/

 
